Name: Commission Regulation (EEC) No 2898/81 of 7 October 1981 amending Regulation (EEC) No 1371/81 laying down detailed rules for the administrative application of monetary compensatory amounts, Regulation (EEC) No 243/78 providing for the advance fixing of monetary compensatory amounts and Regulation (EEC) No 52/81 laying down detailed rules for the application of accession compensatory amounts
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural policy;  agri-foodstuffs;  Europe
 Date Published: nan

 8 . 10 . 81 Official Journal of the European Communities No L 287/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2898/81 of 7 October 1981 amending Regulation (EEC) No 1371/81 laying down detailed rules for the admi ­ nistrative application of monetary compensatory amounts , Regulation (EEC) No 243/78 providing for the advance fixing of monetary compensatory amounts and Regulation (EEC) No 52/81 laying down detailed rules for the application of accession compensatory amounts compensatory amounts between the BLEU and the Netherlands ; whereas, however, following the adjust ­ ments to central rates carried out within the European monetary system and taking effect on 5 October 1981 , the existing relationship between the Belgian/ Luxembourg franc and the Dutch guilder has been altered ; whereas, accordingly, monetary compensatory amounts are to be applied between the BLEU and the Netherlands and Article 24 of Regulation (EEC) No 1371 /81 should be amended accordingly ; whereas the consequences of this situation must be taken into account and Regulations (EEC) No 243/78 (5) and (EEC) No 52/81 (6) amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant management committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 876/81 (2), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1 /81 of 1 January 1981 laying down general rules for the system of accession compensatory amounts for cereals (3), and in particular Article 8 thereof, and to the corresponding provisions of the other Regulations laying down general rules for the system of compensa ­ tory amounts for agricultural products, or for goods resulting from the processing of agricultural products, Whereas Commission Regulation (EEC) No 1371 /81 of 19 May 1981 (4) laid down detailed rules for the administrative application of the monetary compensa ­ tory amounts introduced by Regulation (EEC) No 974/71 ; Whereas, up to 4 October 1981 , the Belgo ­ Luxembourg Economic Union (BLEU) and the Netherlands had decided to keep fluctuations of their currencies within the margins prior to 9 May 1971 and had not altered the relationship between their currencies, thereby avoiding application of monetary HAS ADOPTED THIS REGULATION : Article 1 Article 24 of Regulation (EEC) No 1371 /81 shall read as follows : Article 24 For the purposes of this Regulation , Belgium and Luxembourg (BLEU) shall be considered as a single Member State .' Article 2 Article 1 (4) of Regulation (EEC) No 243/78 shall read as follows :(!) OJ No L 106, 12. 5 . 1971 , p . 1 . (2 OJ No L 88 , 2. 4. 1981 , p . 26 . 0 OJ No L 1 , 1 . 1 . 1981 , p . 1 . (4) OJ No L 138 , 25 . 5 . 1981 , p . 1 . (5 ) OJ No L 37, 7 . 2 . 1978 , p . 5 . (6) OJ No L 4, 1 . 1 . 1981 , p . 30 . No L 287/2 Official Journal of the European Communities 8 : 10 . 81 4. For the purposes of this Regulation , Belgium and Luxembourg (BLEU) shall be considered as a single Member State .' shall not apply. In this case alone Belgium and Luxembourg (BLEU) shall be considered as a single Member State .' Article 3 Article 4 The following paragraph is added to Article II of Regu ­ lation (EEC) No 52/81 : 'However, in the case of products for which mone ­ tary compensatory amounts are applied, this rule This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 October 1981 . For the Commission Poul DALSAGER Member of the Commission